DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-211205, filed on 11/09/2018 in Japan.

Information Disclosure Statement
The IDS filed on 07/08/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 04/16/2021 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewitt et al. [US 5,495,389].
Regarding claim 1, Dewitt et al., disclose an electronic device (10, figures 1-38) comprising:
a housing (14, figures 1-9) that accommodates a circuit board (36, figures 3-6) and a first electronic component (a plurality of components mounted on the mainboard 36, figures 3 and 5-6) connected to the circuit board, and that has an opening portion (an upper opening of the housing, figures 3 and 5-6) that opens upward;
a cover (12, figures 1-3 and 5-6) that is provided on an upper portion of the housing that at least partially covers the opening portion, and that has a second electronic component (88, 93, figures 3 and 5-6) mounted thereon;
a connecting wire (90/92, figures 3 and 5-6) that connects the second electronic component to the circuit board; and
an opening/closing mechanism (a locking mechanism 28 comprises latching members 28 & 30, figures 1, 3 and 5-6) that can open and close the cover in a state in which the second electronic component and the circuit board are connected by the connecting wire.
Regarding claim 2, Dewitt et al., disclose wherein the opening/closing mechanism supports the cover (12, figures 1, 3 and 5-8) so as to be able to pivot (figures 3 and 5-8) or slide with respect to the housing.
Regarding claim 3, Dewitt et al., disclose wherein the second electronic component (88 or 93, figures 3 and 5-6) is provided so as to be detachable from the cover.
Regarding claim 4, Dewitt et al., a tray (a bottom of a hard drive case 88 or 93 is formed of a flat shape as a tray, figures 3 and 5-6) that is provided on the cover and that can be pulled out from and pushed into a slot (86, figures 3 and 5-6) formed in the housing; and 
Regarding claim 5, Dewitt et al., wherein the connecting wire has a slack portion (the wires is holding in a path between two adjacent slot channels 86, figures 3 and 5-6) extending along an inner surface of the housing (84, figures 3 and 5-6). 
Regarding claim 6, Dewitt et al., a wire supporting portion (a height thickness of the slot channel provides enough space to hold the cable 90 within, figures 3 and 5-6) that is provided on the inner surface of the housing and that restrains the slack portion from being displaced in a direction away from the inner surface.
Regarding claim 7, Dewitt et al., disclose a cooling fan (34, figures 3 and 5-6) provided in a first end portion (a front end of the housing, figures 3 and 5-6), in an anterior-posterior direction, of the housing; wherein the cover extends from the first end portion of the housing towards a second end portion on the other side in the anterior-posterior direction (figures 3 and 5-6).
Regarding claim 8, Dewitt et al., disclose wherein the cover comprises a ventilation opening (48, figures 3 and 5-6) that penetrates vertically therethrough on a downstream side in a flow direction of air from the cooling fan.
Regarding claim 9, Dewitt et al., disclose an air guide (38, figures 3 and 5-6) that guides air from the cooling fan (34, figures 3 and 5-6) to the ventilation opening (48, figures 3 and 5-6) on a downstream side in a flow direction of air from the cooling fan.
Regarding claim 10, Dewitt et al., disclose an electronic device (10, figures 1-38) maintenance method comprising:

moving the cover, in a state in which a second electronic component (88, 93, figures 3 and 5-6) mounted on the cover is connected, by a connecting wire (90/92, figures 3 and 5-6), to the circuit board accommodated in the housing, to a position at which an area above the opening portion is opened;
performing work on the first electronic component provided inside the housing from above the opening portion (figures 3-6); and returning the cover to a position at least partially covering the opening portion after performing the work on the first electronic component (figures 1-6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jau et al. [US 2014/0293523] disclose server rack its server device;
Zhou [US 2013/0308264] discloses holding frame for hard disk drive;
Miller et al. [US 5,784,251] disclose appliance chassis having hingedly mounted section;
Ahuja et al. [US 7,751,189] disclose cooling arrangement to cool components on circuit board; and
Han [US 7,494,195] discloses electronic device enclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hung S. Bui/
Primary Examiner, Art Unit 2841
03/24/2022